Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Drawings
The drawings (Figures 7b, 13a, and 13b) are objected to under 37 CFR 1.84 (b)(1)  and (m) as being informal.  Black and white photographs are not ordinarily permitted in utility and design applications because they generally do not reproduce clearly.  Solid shading is not permitted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections based on 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed “method of using” does not amount to a “process” as required by 35 U.S.C. 101 (see MPEP 2173.05(q)).

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, it is unclear how the “longitudinal direction” relates to the previously claimed “mesiodistal direction.”  The orientation of the claimed elements is unclear with respect to the claimed directions.  Additionally, it is unclear and confusing to set forth “a fourth slot portion” without having previously set forth “first”, “second”, and “third” slot portions.
In claim 2, it is unclear how the “direction of the bracket base” relates to the previously claimed “mesiodistal direction” and “longitudinal direction.”
In claim 4, it is unclear how limitations directed to the diameter of the archwire further limit the claimed “bracket.”
In claim 5, it is unclear how the “direction towards the bracket base” relates to the previously claimed “mesiodistal direction” and “longitudinal direction.”
In claim 13, it is unclear how the “bracket bottom” relates to the previously claimed “bracket base.”  It is confusing to refer to the same structure with two different names.
In claim 15, it is unclear and confusing to set forth “a fourth slot portion” without having previously set forth “first”, “second”, and “third” slot portions.
In claim 16, the claimed “web” lacks sufficient definition so as to provide for a complete operable device capable of functioning as claimed.
In claim 18, the “r 0.1 to r 10” lacks units of measurement and is indefinite.

In claim 20, the “method of use” lacks any active positively claimed steps for carrying out the method and is incomplete (See MPEP 2173.05(q)).

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 11-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li Zuan et al (CN 202821674).
Li Zuan et al disclose an orthodontic bracket having a body with base 2 configured to be fastened to a patient’s tooth.  The bracket includes a slot that extends in a mesiodistal  direction (the direction perpendicular to the cross-section of Figure 1 extending out of the paper) with first, second, third and fourth portions as identified in the annotated Figure below.  The identified fourth portion slot portion narrows in diameter and is capable of forming a “snug fit” with an appropriately sized archwire.  The mesiodistal direction is longitudinal substantially parallel to the surface of the bracket base.  In regard to claim 4, whether or not the a portion of the fourth slot is narrower than a diameter of an archwire depends on the size of the archwire .


    PNG
    media_image1.png
    494
    541
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li Zuan et al (CN 202821674).
	In regard to claim 15, Li Zuan et al do not appear to disclose the particular angle  at which the two walls of the fourth slot portion converge toward one another, however, one of ordinary skill in the art would have reasonably found it obvious to have selected an angle within the range claimed because the Li Zuan et al drawings illustrate an angle approximating an angle within the range claimed and such an angle would reasonably secure an arch wire 9 within the slot before the effective filing date of the claimed invention.  In regard to claim 16, the slot walls of Li Zuan et al appear to meet the vaguely claimed “web” limitation.  In regard to claim 19, to have provided a set of differently sized Li Zuan et al brackets so as to fit a patient’s differently sized teeth (e.g. incisors are sized and shaped differently than molars) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li Zuan et al (CN 202821674) in view of Romano et al (US 2011/0014583).
In regard to claim 6, Romano et al disclose for a similar orthodontic bracket to that of Li Zuan et al that it is desirable to provide for a circumferential notch 118 for guiding a wire to provide an angulation force to the bracket (see paragraph [0172]).  To have provided the Li Zuan et al bracket with a similar circumferential notch so that angulation forces may be applied to the bracket would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention view of the teaching by Romano et al.  In regard to claim 10, Romano et al teach providing openings along the bottom of the orthodontic bracket at 110 in order to allow for the adhesive attachment to the tooth, too have provided similar openings as those of Romano et al in the Li Zuan et al device to allow for a secure adhesive attachment ot the patient’s teeth would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li Zuan et al (CN 202821674) in view of Sorel (US 2007/0015103).
Sorel discloses an orthodontic bracket similar to that of Li Zuan et al with a rounded tortoise like shape – Sorel discloses “[i]t is advantageous if the bracket has a smooth, uninterrupted surface on the lingual side, in particular is convexly or concavely curved on the lingual side, since irritations of the tongue can be kept very low and the patient can become accustomed to the bracket within a short time as a result “ (paragraph [0016]).  To have provided the Li Zuan et al orthodontic bracket with a similar smoothly curved tortoise like 

Allowable Subject Matter
Claim 5 would be allowable if rewritten in independent form to include all of the limitations of the claims from which it depends and to overcome the the rejections based on 35 U.S.C. 112 above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                                                                                                                                                                                                                   (571) 272-4712